UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 11-7161


BERNARD MCFADDEN,

                       Petitioner – Appellant,

          v.

SIMON MAJOR,    Director   of    Sumter-Lee     Regional   Detention
Center,

                       Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.      J. Michelle Childs, District
Judge. (3:09-cv-02927-JMC)


Submitted:   December 15, 2011                Decided:   December 20, 2011


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bernard McFadden, Appellant Pro Se. James M. Davis, Jr., Joel
Steve Hughes, DAVIDSON & LINDEMAN, PA, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Bernard    McFadden        appeals      the       district    court’s     order

denying as moot his motion for an extension of time in which to

file   objections         to    the       magistrate          judge’s       report     and

recommendation.      Because, at this court’s direction, McFadden v.

Major, No. 11-6280, 2011 WL 2909203 (4th Cir. July 21, 2011),

the district court will provide McFadden with a copy of the

magistrate    judge’s      report     and       time    to     file     objections,     we

conclude     that   the    district        court       did     not    err     in   denying

McFadden’s motion as moot.                We therefore affirm.                We dispense

with oral argument because the facts and legal contentions are

adequately    presented        in   the    materials         before     the    court   and

argument would not aid the decisional process.



                                                                                   AFFIRMED




                                            2